DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Remarks filed on 01 February 2022. 
Claims 26-50 are pending in this application.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a network interface controller” in claims 26, 30, 33.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding either structure, material, or acts to the function described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure can be found in paragraph [0017] that discloses “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. ” and paragraph [0033] that discloses “The network interface controller 310 may be embodied as any communication circuit, device, or collection thereof, capable of enabling communications between the node-8- WO 2019/061501 PCT/CN2017/105035compute device 104 and other remote devices over a network 106”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-30, 35-38, 40-43 and 47-50 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 27-30, 35-37, 40-43 and 47-49 (line# refers to claim 27):
In line 2, it recites the phrase “an indication of an accelerator image”. However, prior to this phrase in claim 26, at line 9, it recites “an indication of an accelerator image”. Thus, it is unclear whether the second recitation of “an indication of an accelerator image” is the same or different from the first recitation of “an indication of an accelerator image”. If they are the same, the or said should be used.

As per claims 38 and 50:
	They are node computing device and one or more non-transitory computer-readable media claims that depend on claims 37 and 49 respectively above. Therefore, they have same deficiencies as claims 37 and 49 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28, 31-34, 39-41 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 2019/0056942 A1) in view of Wu et al. (US Pub. 2020/0293345 A1) and further in view of OOHIRA et al. (US Pub. 2019/0050248 A1) and Gopal (US Pub. 2019/0095343 A1).
Chen was cited in the previous Office Action.

As per claim 26, Chen teaches the invention substantially as claimed including A cloud resource manager for management of accelerator resources (Chen, Fig. 1, 102 (as cloud resource manager), 104 (as accelerator resources); [0045] lines 1-3, The computing system 100 includes a master server 102 and resource servers 104-1, 104-2, 104-3 (individually and collectively, resource servers 104); [0050] lines 1-4, resource server 104-1 is a general-purpose computer, with a general purpose x86 processor 110 and a GPU 119. Resource server 104-2 has an accelerated processor 111, namely an FPGA), the cloud resource manager comprising: 
at least one memory (Chen, Fig. 2, 112 Memory); 
instructions (Chen, [0054] lines 7-9, distributed computing system 100 may provide general purpose processors capable of executing software implementations of advanced functions); 
a network interface controller to communicate with each of a plurality of node compute devices (Chen, Fig. 1, 102, 104 (1-3) (as plurality of node computer devices); Fig. 2, 102, 116 Network interface (as network interface controller); [0048] lines 1-3, FIG. 2 is a block diagram of components of an example of any one of master server 102, resource server 104; [0051] lines 1-3, network interface 116 connects master server 102, resource server 104 or client computing device 106 to networks 107); and 
processor circuitry to execute the instructions (Chen, Fig. 2, 110 processor; [0054] lines 7-9, distributed computing system 100 may provide general purpose processors capable of executing software implementations of advanced functions) to: 
receive task parameters of a task to be performed (Chen, [0027] lines 10-13, a resource orchestrator module configured to: receive a request from a client device for execution of a function and a least one execution parameter defining preferences for hardware acceleration); 
access a task distribution policy (Chen, [0083] lines 1-10, master server 102 receives a request to deploy a function, and a policy (as task distribution policy) defining acceleration requirements or preferences for the function…Accordingly, ARO 128 parses the policy and generates corresponding queries; also see [0075] lines 4-5, a policy defining requirements or preferences for the execution of the workload); 
determine a destination node compute device of the plurality of node compute devices based on the task parameters and the task distribution policy (Chen, [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads; also see [0068] and [0081] lines 1-3, Policy 180 further includes a set of rules 200 to selectively rank candidate resources for deployment of the function); and 
assign the task to the destination node compute device (Chen, [0028] lines 1-5, the resource orchestrator module is configured to: receive at least one execution parameter defining preferences for hardware acceleration…select one of the candidate processor types based on the ranking; [0095] lines 1-3, sends an instruction for deploying the application to the resource server 104 hosting the provisioned computing resource).

Chen fails to specifically teach the network interface controller to receive accelerator usage information from each of a plurality of node compute devices.

However, Wu teaches receive accelerator usage information from each of a plurality of node compute devices (Wu, Fig. 2, 101 receiving unit, 200a-c acceleration nodes; [0070] lines 1-4, The receiving unit 101 is configured to separately receive, from at least one acceleration nodes, acceleration device information of all acceleration devices of the acceleration node); [0071] lines 7-13, Each acceleration node may include at least one hardware acceleration device such as a CPU, a GPU, or a peripheral component interconnect (PCI) device. Each acceleration device has its own acceleration type, algorithm type, and the like. That is, each acceleration device corresponds to one piece of acceleration device information. Different acceleration devices may correspond to same or different acceleration device information. (as accelerator usage information (different types of accelerators used within the node compute devices)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen with Wu because Wu’s teaching of receiving different acceleration device information (as usage information) would have provided Chen’s system with the advantage and capability to allow the system to easily determining the different types of accelerators that is used in the node which improving the system task scheduling performance. 

	Chen and Wu fail to specifically teach the task parameters to include an indication of an accelerator image to be used in performance of the task, wherein the accelerator usage information includes an indication, for each of the plurality of node compute devices, that an instance of the accelerator image is present, an indication, for each of the plurality of node compute devices, as to whether the accelerator image is available to perform the task, and an indication, for each of the plurality of node compute devices, as to how long a queue is for the accelerator image if the accelerator image is not available.

	However, OOHIRA teaches the task parameters to include an indication of an accelerator image to be used in performance of the task (OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”); 
	wherein the accelerator usage information includes an indication, for each of the plurality of node compute devices, that an instance of the accelerator image is present (OOHIRA, [0085] lines 1-4, the HWA resource information includes at least one among: usage state indicating whether or not the hardware accelerator is being used, loading ID indicating a program loaded to the hardware accelerator (as an instance of the accelerator image is present; see Fig. 6, HWA configuration information (As accelerator usage information),PM1-3…; loading ID, P1; [0113] lines 1-3, The program ID is ID information of a program in which a hardware accelerator is used within a program), 
an indication, for each of the plurality of node compute devices, as to whether the accelerator image is available to perform the task (OOHIRA, Fig. 6, usage state for each PM; [0120] lines 1-3, The HWA resource information is used for determining whether or not the hardware accelerator is in an available state; [0122] lines 1-9, The usage state is information indicating whether or not the hardware accelerator is being used in the present state (whether it is attached), with regard to each VF (virtual function) or PF (physical function). For example, it is possible to use hardware accelerator usage rate as the usage state. Specifically, it is possible to use the number of programs (processes) presently being executed with respect to the total number of programs (processes) that are executable in the hardware accelerator, as the usage state); also see [0126] lines 3-4, 2 programs cannot be executed at the same time) and an indication, for each of the plurality of node compute devices, as for the accelerator image if the accelerator image is not available (OOHIRA, Fig. 6, HWA resource information, share setting (“X”, “O”); Fig. 12, S102, S104, S105; [0082] lines 1-8, The requirements that are required of the hardware accelerator by the VNF include at least one among…a share setting indicating whether or not it is possible to share the hardware accelerator; [0085] lines 1-7, The HWA resource information includes at least one among:…share setting indicating whether or not the hardware accelerator can be shared; [0145] lines 1-6, step S202, the share setting of HWA configuration information and HWA requirements is confirmed, and a determination is made as to whether or not at least one thereof is “non-shareable”. In a case where at least one side is non-shareable (step S202, Yes branch), it is determined that the hardware accelerator cannot be used [Examiner noted: the HWA resource information (as accelerator usage information) that indicating the hardware accelerator is not available to share (see Fig. 13A, “X” share setting), therefore not available for the VNF(service/tasks)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Wu with OOHIRA because OOHIRA’s teaching of the resource information of the hardware accelerators which indicating different configurations/settings/programs running would have provided Chen and Wu’s system with the advantage and capability to allow the system to easily determining the hardware capability of different accelerators in order to improving the task scheduling performance and resource utilization. 

Chen, Wu and OOHIRA fail to specifically teach the indication, as to how long a queue is for the accelerator image if the accelerator image is not available.

However, Gopal teaches the indication, as to how long a queue is for the accelerator image if the accelerator image is not available (Gopal, Fig. 8, 804 accelerator check its hardware queues to ensure there is an empty spot, 806 Empty spot? No, 810 return the current queue depth as a proxy for expected wait time; [0093] lines 8-12, if there isn't an empty spot, the logic proceeds to a block 810 wherein the accelerator may optionally return a value representing the current queue depth, which is used as a proxy for an expected wait time after which a spot should be available (returning the accelerator usage information which indicating how long a queue)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu and OOHIRA with Gopal because Gopal’s teaching of an indication for the queue depth of the accelerator would have provided Chen, Wu and OOHIRA’s system with the advantage and capability to allow the system to determine the wait time for the particular accelerator(i.e., particular configurations of the accelerator) for processing the tasks which improving the task scheduling efficiency.

As per claim 27, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 26 above. OOHIRA further teaches wherein the task parameters include an indication of an accelerator image to be used in performance of the task (OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”);
wherein the accelerator usage information includes an indication that an instance of the accelerator image is available in the destination node compute device (OOHIRA, [0085] lines 1-4, the HWA resource information includes at least one among: usage state indicating whether or not the hardware accelerator is being used, loading ID indicating a program loaded to the hardware accelerator (as an instance of the accelerator image is present; see Fig. 6, HWA configuration information (As accelerator usage information),PM1-3…; loading ID, P1; [0113] lines 1-3, The program ID is ID information of a program in which a hardware accelerator is used within a program), and 
wherein to determine the destination node compute device includes to determine the destination node compute device based on the indication that the instance of the accelerator image is available in the destination node compute device (OOHIRA, [0085] lines 1-4, the HWA resource information includes at least one among: usage state indicating whether or not the hardware accelerator is being used, loading ID indicating a program loaded to the hardware accelerator (as an instance of the accelerator image is present; see Fig. 6, HWA configuration information (As accelerator usage information),PM1-3…; loading ID, P1; [0113] lines 1-3, The program ID is ID information of a program in which a hardware accelerator is used within a program; Fig. 8, S204 Are programs the same, yes to S205 and yes to HWA is usable).

As per claim 28, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 26 above. OOHIRA teaches wherein the task parameters include an indication of an accelerator image to be used in performance of the task(OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”);
wherein the accelerator usage information includes an indication that an accelerator device of the destination node compute device has space available for the accelerator image (OOHIRA, Fig. 6, HWA resource information, usage state; [0148] lines 1-4, In step S205 the HWA selection part 201 determines whether or not there is spare capacity in resources of the hardware accelerator (determines whether or not there is spare execution capacity in the hardware accelerator), and 
wherein to determine the destination node compute device includes to determine the destination node compute device based on the space available for the accelerator image in the destination node compute device (OOHIRA, Fig. 6, HWA resource information, usage state; [0148] lines 1-4, In step S205 the HWA selection part 201 determines whether or not there is spare capacity in resources of the hardware accelerator (determines whether or not there is spare execution capacity in the hardware accelerator); Fig. 8, S205 YES to HWA is usable).

As per claim 31, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 26 above. Chen further teaches wherein the accelerator usage information includes at least one of (i) accelerator images deployed on each of the plurality of node compute devices, (ii) whether each accelerator image deployed on each of the plurality of node compute devices is permitted to be shared, (iii) how much free space is in at least one accelerator device of each of the plurality of node compute devices, (iv) a frequency of use of an accelerator image of at least one accelerator device of each of the plurality of node compute devices, (v) a power usage of each of the plurality of node compute devices, and (vi) an indication of a last time of use of an accelerator image of at least one accelerator device of each of the plurality of node compute devices (Chen, Fig. 6, 172 TDP; [0068] lines 1-8, FIG. 6 depicts example records of a data structure 160 maintained by resource management service 126. Data structure 160 contains records for each processing resource (processor 110, accelerated processor 111, GPU 119) in each resource server 104 within computing system 100. As shown, each record has a resource ID field 162 with a value uniquely identifying the specific resource, i.e. the specific resource server 104 or processing resource therein; [0070] lines 1-4, Power consumption field 172 contains a value indicative of the amount of power used by the resource when under load. The power consumption may be a design rating, such as a thermal rating, or a measured consumption value (as a power usage of each of the plurality of node compute devices)).

As per claim 32, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 26 above. Chen further teaches wherein to determine the destination node compute device of the plurality of node compute devices includes to determine the destination node compute device based on at least one of (i) the accelerator images deployed on each of the plurality of node compute devices, (ii) whether each accelerator image deployed on each of the plurality of node compute devices is permitted to be shared, (iii) how much free space is in the at least one accelerator device of each of the plurality of node compute devices, (iv) the frequency of use of the accelerator image of at least one accelerator device of each of the plurality of node compute devices, (v) the power usage of each of the plurality of node compute devices, and (vi) the indication of the last time of use of the accelerator image of at least one accelerator device of each of the plurality of node compute devices (Chen, [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads; also see [0068] [0081] lines 1-3, Policy 180 further includes a set of rules 200 to selectively rank candidate resources for deployment of the function; [0070] lines 1-4, Power consumption field 172 contains a value indicative of the amount of power used by the resource when under load. The power consumption may be a design rating, such as a thermal rating, or a measured consumption value (as a power usage of each of the plurality of node compute devices; also see [0081] lines 8-11, Rules 200-1, 200-2, 200-3 are applied in order, i.e. resources are to be sorted first according to performance, second according to TDP, and third according to the available function).

As per claim 33, Chen teaches the invention substantially as claimed including A node compute device for management of accelerator resources of the node compute device (Chen, Fig. 1, 104 (as node compute device); Fig. 2, 104, 111 Accelerated processor, 119 GPU; Fig. 10, 210, 212, 214, 216, 100; [0100] lines 1-4, RBS 214 at each resource server 104 relies on driver libraries 216 to construct platform-specific commands for the processor 110, accelerated processor 111 or GPU 119 at that resource server 104; also see [0056] lines 1-2, Execution of functions using appropriate accelerators generally provides improved efficiency or performance), the node compute device comprising: 
at least one memory (Chen, Fig. 2, 112 Memory); 
instructions (Chen, [0054] lines 7-9, distributed computing system 100 may provide general purpose processors capable of executing software implementations of advanced functions); 
a network interface controller to receive task to be performed by the node compute device (Chen, Fig. 2, 104, 116 Network interface (as network interface controller); [0048] lines 1-3, FIG. 2 is a block diagram of components of an example of any one of master server 102, resource server 104; Fig. 10, 210 Application; [0051] lines 1-3, network interface 116 connects master server 102, resource server 104 or client computing device 106 to networks 107; [0096] lines 1-6, FIG. 10 depicts software components at resource server 104 configured to allow flexible execution of functions written for a variety of resource types. After a particular resource server is provisioned to perform a workload, the workload is deployed as an instance of application software 210 at the resource server 104); and
a processor circuitry to execute the instructions (Chen, Fig. 2, 110 processor; [0054] lines 7-9, distributed computing system 100 may provide general purpose processors capable of executing software implementations of advanced functions) to: 
access a task scheduling policy (Chen, [0083] lines 1-10, master server 102 receives a request to deploy a function, and a policy (as task distribution policy) defining acceleration requirements or preferences for the function…Accordingly, ARO 128 parses the policy and generates corresponding queries; also see [0075] lines 4-5, a policy defining requirements or preferences for the execution of the workload); 
schedule the task based on the task parameters and the task scheduling policy (Chen, [0074] lines 1-9, Based on the resource availability information received from RMS 126 and catalog 124, and the resource request information received from cloud infrastructure manager 122, ARO 128 analyzes function requirements and resource availability, then allocates types and quantities of resources to particular requests. Specifically, ARO 128 is configured to filter available resources based on parameters associated with the requests, rank the candidate resources, and match resources to workloads; also see [0068] and [0081] lines 1-3, Policy 180 further includes a set of rules 200 to selectively rank candidate resources for deployment of the function); and 
perform the task on an accelerator device of the node compute device in response to the task being scheduled (Chen, Fig. 1, 104; Fig. 10, 100, FPGA; [0056] lines 1-2, Execution of functions using appropriate accelerators generally provides improved efficiency or performance; [0104] lines 1-3, the above-described provisioning process is capable of flexibly assigning workloads to be performed by accelerators of one or more types).

Chen fails to specifically teach the network interface controller to send accelerator usage information to a cloud resource manager.

However, Wu teaches the network interface controller to send accelerator usage information to a cloud resource manager (Wu, Fig. 2, 101 receiving unit, 200a-c acceleration nodes; [0070] lines 1-4, The receiving unit 101 is configured to separately receive, from at least one acceleration nodes, acceleration device information of all acceleration devices of the acceleration node); [0071] lines 20-26,  the receiving unit 101 may be a reporting interface and may specifically include a software interface. For example, the acceleration node 200a may invoke the reporting interface in a Remote Procedure Call Protocol (RPC) manner, to report the acceleration device information of all the acceleration devices in the acceleration node 200a to the acceleration management node 100 (as send to cloud resource manager).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen with Wu because Wu’s teaching of receiving different acceleration device information (as usage information) would have provided Chen’s system with the advantage and capability to allow the system to easily determining the different types of accelerators that is used in the node which improving the system task scheduling performance. 

	Chen and Wu fail to specifically teach the task parameters to include an indication of an accelerator image to be used in performance of the task, wherein the accelerator usage information includes an indication that an instance of the accelerator image is in the node compute device, an indication as to whether the accelerator image is available to perform the task in the node compute device, and an indication as to how long a queue is in the node compute device for the accelerator image if the accelerator image is not available

	However, OOHIRA teaches the task parameters to include an indication of an accelerator image to be used in performance of the task (OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”); 
	wherein the accelerator usage information includes an indication that an instance of the accelerator image is in the node compute device (OOHIRA, [0085] lines 1-4, the HWA resource information includes at least one among: usage state indicating whether or not the hardware accelerator is being used, loading ID indicating a program loaded to the hardware accelerator (as an instance of the accelerator image is present; see Fig. 6, HWA configuration information (As accelerator usage information),PM1-3…; loading ID, P1; [0113] lines 1-3, The program ID is ID information of a program in which a hardware accelerator is used within a program), 
an indication as to whether the accelerator image is available to perform the task in the node compute device (OOHIRA, Fig. 6, usage state for each PM; [0120] lines 1-3, The HWA resource information is used for determining whether or not the hardware accelerator is in an available state; [0122] lines 1-9, The usage state is information indicating whether or not the hardware accelerator is being used in the present state (whether it is attached), with regard to each VF (virtual function) or PF (physical function). For example, it is possible to use hardware accelerator usage rate as the usage state. Specifically, it is possible to use the number of programs (processes) presently being executed with respect to the total number of programs (processes) that are executable in the hardware accelerator, as the usage state); also see [0126] lines 3-4, 2 programs cannot be executed at the same time) and an indication as for the accelerator image if the accelerator image is not available (OOHIRA, Fig. 6, HWA resource information, share setting (“X”, “O”); Fig. 12, S102, S104, S105; [0082] lines 1-8, The requirements that are required of the hardware accelerator by the VNF include at least one among…a share setting indicating whether or not it is possible to share the hardware accelerator; [0085] lines 1-7, The HWA resource information includes at least one among:…share setting indicating whether or not the hardware accelerator can be shared; [0145] lines 1-6, step S202, the share setting of HWA configuration information and HWA requirements is confirmed, and a determination is made as to whether or not at least one thereof is “non-shareable”. In a case where at least one side is non-shareable (step S202, Yes branch), it is determined that the hardware accelerator cannot be used [Examiner noted: the HWA resource information (as accelerator usage information) that indicating the hardware accelerator is not available to share (see Fig. 13A, “X” share setting), therefore not available for the VNF(service/tasks)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen and Wu with OOHIRA because OOHIRA’s teaching of the resource information of the hardware accelerators which indicating different configurations/settings/programs running would have provided Chen and Wu’s system with the advantage and capability to allow the system to easily determining the hardware capability of different accelerators in order to improving the task scheduling performance and resource utilization. 

Chen, Wu and OOHIRA fail to specifically an indication as to how long a queue is in the node compute device for the accelerator image if the accelerator image is not available

However, Gopal teaches an indication as to how long a queue is in the node compute device for the accelerator image if the accelerator image is not available (Gopal, Fig. 8, 804 accelerator check its hardware queues to ensure there is an empty spot, 806 Empty spot? No, 810 return the current queue depth as a proxy for expected wait time; [0093] lines 8-12, if there isn't an empty spot, the logic proceeds to a block 810 wherein the accelerator may optionally return a value representing the current queue depth, which is used as a proxy for an expected wait time after which a spot should be available (returning the accelerator usage information which indicating how long a queue)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu and OOHIRA with Gopal because Gopal’s teaching of an indication for the queue depth of the accelerator would have provided Chen, Wu and OOHIRA’s system with the advantage and capability to allow the system to determine the wait time for the particular accelerator(i.e., particular configurations of the accelerator) for processing the tasks which improving the task scheduling efficiency.

As per claim 34, it is a node compute device of claim 31 above. Therefore, it is rejected for the same reason as claim 31 above.

As per claims 39-41 and 44, they are one or more non-transitory computer-readable media claims of claims 26-28 and 31 respectively above. Therefore, they are rejected for the same reasons as claims 26-28 and 31 respectively above.

As per claim 45-46, they are one or more non-transitory computer-readable media claims of claims 33 and 31 above. Therefore, it is rejected for the same reason as claim 33 and 31 above.

Claims 29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wu, OOHIRA and Gopal, as applied to claims 26 and 39 respectively above, and further in view of Dain et al. (US Pub. 2017/0286223 A1).
Dain was cited in the previous Office Action.

As per claim 29, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 26 above. OOHIRA teaches wherein the task parameters include an indication of an accelerator image to be used in performance of the task(OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”);
wherein the accelerator usage information includes an indication that an accelerator device of the destination node compute device would have space available for the accelerator image (OOHIRA, Fig. 6, HWA resource information, usage state; [0148] lines 1-4, In step S205 the HWA selection part 201 determines whether or not there is spare capacity in resources of the hardware accelerator (determines whether or not there is spare execution capacity in the hardware accelerator), and 
wherein to determine the destination node compute device includes to determine the destination node compute device based on the space available for the accelerator image in the destination node compute device (OOHIRA, Fig. 6, HWA resource information, usage state; [0148] lines 1-4, In step S205 the HWA selection part 201 determines whether or not there is spare capacity in resources of the hardware accelerator (determines whether or not there is spare execution capacity in the hardware accelerator); Fig. 8, S205 YES to HWA is usable).

Chen, Wu, OOHIRA and Gopal fail to specifically teach space available for the accelerator image is after a defragmentation of the accelerator device.

	However, Dain teaches space available for the accelerator image is after a defragmentation of the accelerator device (Dain, [0059] lines 1-6, In certain embodiments, the functions performed by the backup module 104 can be performed simultaneously or in parallel with other processes, such as a defragmentation process to increase the usable storage space available on the local data repository 108, a data replication process, a data delete process, a data restore process, a data backup process, and/or the like).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA and Gopal with Dain because Dain’s teaching of space availability after defragmentation process would have provided Chen, Wu, OOHIRA and Gopal’s system with the advantage and capability to improve the resource utilization by performing the defragmentation process which improving the system efficiency.

As per claim 42, it is a computer-readable media claim of claim 29 above. Therefore, it is rejected for the same reason as claim 29 above.

Claims 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wu, OOHIRA and Gopal, as applied to claims 26 and 39 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1) and TSAI et al. (US Pub. 2017/0010821 A1).
	KRUGLICK and TSAI were cited in the previous Office Action.

As per claim 30, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 26 above. OOHIRA teaches wherein the task parameters include an indication of an accelerator image to be used in performance of the task (OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”).

Chen, Wu, OOHIRA and Gopal fail to specifically teach wherein the processor circuitry is further to store a plurality of accelerator images, wherein the plurality of accelerator images includes the accelerator image to be used in performance of the task.

However, KRUGLICK teaches the wherein the processor circuitry is further to store a plurality of accelerator images, wherein the plurality of accelerator images includes the accelerator image to be used in performance of the task (KRUGLICK, Fig. 1, 150, 151A-153A (as plurality of accelerator images stored); [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA and Gopal with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen, Wu, OOHIRA and Gopal’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Chen, Wu, OOHIRA, Gopal and KRUGLICK fail to specifically teach wherein the network interface controller is further to send the accelerator image to the destination node compute device in response to receive the indication of the accelerator image to be used in performance of the task.

However, TSAI teaches wherein the network interface controller is further to send the accelerator image to the destination node compute device in response to receive the indication of the accelerator image to be used in performance of the task (TSAI, Fig. 1, 131 (as accelerator images); [0017] lines 2-15, updating firmware of storage device, the method applied to a firmware updating process between a host device and at least one storage device, the host device comprising a processor and a host storage, the host storage storing at least one first firmware, each first firmware defining an operation behavior, respectively… transmitting (as send) the first firmware to the storage device via the host device; receiving the first firmware and loading the first firmware into the first storage unit via the controller of the storage device; and executing at least one operation action according to the operation behavior defined by the first firmware via the controller of the storage device; [0024] lines 18-22, host device 100 of the present invention may further provide various types of first firmware 131 having different purposes, and transmit those first firmware 131 to the storage device 200, so that the storage device 200 is able to execute various types of application processes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal and KRUGLICK with TSAI because TSAI’s teaching of sending the firmware (as accelerator image) to destination based on the updating would have provided Chen, Wu, OOHIRA, Gopal and KRUGLICK’s system with the advantage and capability to allow the system to processing the different types of application processes which improving the system performance and efficiency.

As per claim 43, it is a computer-readable media claim of claim 30 above. Therefore, it is rejected for the same reason as claim 30 above.


Claims 35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wu, OOHIRA and Gopal, as applied to claims 33 and 45 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1) and KONIREDDYGARI (US Pub. 2017/0212799 A1).
KRUGLICK and KONIREDDYGARI were cited in the previous Office Action.

As per claim 35, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 33 above. Chen teaches wherein the task parameters include an indication of processing resource to be used in performance of the task (Chen, Fig. 6, 170 performance; [0071] lines 1-6, Availability field 176 contains values indicating the availability of the resource for new workloads. In the depicted embodiment, the values in availability field 178 are binary. That is, resources have either an availability of 1, indicating that the resource is idle and available for a new workload); [0060] lines 11-12, RMS 126 may maintain records indicating whether each processing resource is available for execution of workloads), the processor circuitry (Chen, Fig. 2, 110 processor; [0054] lines 7-9, distributed computing system 100 may provide general purpose processors capable of executing software implementations of advanced functions) and schedule the task include to schedule the task to run on the instance of processing resource (Chen, Fig. 1, 104; Fig. 10, 100, FPGA; [0056] lines 1-2, Execution of functions using appropriate accelerators generally provides improved efficiency or performance; [0104] lines 1-3, the above-described provisioning process is capable of flexibly assigning workloads to be performed by accelerators of one or more types). In addition, OOHIRA teaches wherein the task parameters include an indication of an accelerator image to be used in performance of the task (OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”).

Chen, Wu, OOHIRA and Gopal fail to specifically teach load an instance of the accelerator image on the accelerator device before receipt of the task parameters; and wherein to schedule the task, is to run on the instance of the accelerator image in response to a determination that the instance of the accelerator image was loaded on the accelerator device before receipt of the task parameters.

However, KRUGLICK teaches load an instance of the accelerator image on the accelerator device (KRUGLICK, Fig. 1, 151A-153A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP), and
wherein to schedule the task, is to run on the instance of the accelerator image in response to a determination that the instance of the accelerator image was loaded on the accelerator device (KRUGLICK, [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP (as to run the instance hardware accelerator images for processing in response to that the instance hardware accelerator images are loaded (needed to be loaded in order to use it for processing)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA and Gopal with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen, Wu, OOHIRA and Gopal’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Chen, Wu, OOHIRA, Gopal and KRUGLICK fail to specifically teach load an instance of the accelerator image before receipt of the task parameters, determine, in response to receipt of the task parameters, that the instance of the accelerator image was loaded on the accelerator device before receipt of the task parameters.

However, KONIREDDYGARI teaches load an instance of the accelerator image before receipt of the task parameters, determine, in response to receipt of the task parameters, that the instance of the accelerator image was loaded on the accelerator device before receipt of the task parameters (KONIREDDYGARI, [0051] lines 9-16, the grouping module 202 may determine the group of devices associated with the distributed application during startup (e.g., at boot time before an operating system is loaded), after the operating system is loaded (but before the distributed application is executed), in response to receiving a command to execute the distributed application (right before the distributed application is executed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal and KRUGLICK with KONIREDDYGARI because KONIREDDYGARI’s teaching of loading the OS before receiving the command to execute would have provided Chen, Wu, OOHIRA, Gopal and KRUGLICK’s system with the advantage and capability to allow the system to prevent potential system failure which improving the system efficiency and performance.

As per claim 47, it is a computer-readable media claim of claim 35 above. Therefore, it is rejected for the same reason as claim 35 above.

Claims 36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wu, OOHIRA and Gopal, as applied to claims 33 and 45 respectively above, and further in view of Dain et al. (US Pub. 2017/0286223 A1), KRUGLICK (US Pub. 2015/0339130 A1), and Felstaine et al. (US Patent. 10,291,543 B1).
Dain, KRUGLICK and Felstaine were cited in the previous Office Action.

As per claim 36, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 33 above. OOHIRA teaches wherein the task parameters include an indication of an accelerator image to be used in performance of the task (OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”). 
determine that there is currently no available space on the accelerator device (OOHIRA, Fig. 6, HWA resource information, usage state; [0148] lines 1-4, In step S205 the HWA selection part 201 determines whether or not there is spare capacity in resources of the hardware accelerator (determines whether or not there is spare execution capacity in the hardware accelerator), and 
determine that there would be available space on the accelerator device (OOHIRA, Fig. 6, HWA resource information, usage state; [0148] lines 1-4, In step S205 the HWA selection part 201 determines whether or not there is spare capacity in resources of the hardware accelerator (determines whether or not there is spare execution capacity in the hardware accelerator); Fig. 8, S205 YES to HWA is usable). In addition, Chen teaches the processor circuitry (Chen, Fig. 2, 110 processor; [0054] lines 7-9, distributed computing system 100 may provide general purpose processors capable of executing software implementations of advanced functions).

Chen, Wu, OOHIRA and Gopal fail to specifically teach determine that there would be available space, after defragmentation of the accelerator device, and defragment the accelerator device in response to a determination that there would be space available for the accelerator image after defragmentation of the accelerator device.

However, Dain teaches determine that there would be available space, after defragmentation of the accelerator device, and defragment the accelerator device in response to a determination that there would be space available for processing resource after defragmentation of the accelerator device (Dain, [0059] lines 1-6, In certain embodiments, the functions performed by the backup module 104 can be performed simultaneously or in parallel with other processes, such as a defragmentation process to increase the usable storage space available on the local data repository 108, a data replication process, a data delete process, a data restore process, a data backup process, and/or the like).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA and Gopal with Dain because Dain’s teaching of space availability after defragmentation process would have provided Chen, Wu, OOHIRA and Gopal’s system with the advantage and capability to improve the resource utilization by performing the defragmentation process which improving the system efficiency.

Chen, Wu, OOHIRA, Gopal and Dain fail to specifically teach the determined available space is for the accelerator image.

However, KRUGLICK teaches the determined available space is for [loading] the accelerator image (KRUGLICK, Fig. 1, 151A-153A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal and Dain with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen, Wu, OOHIRA, Gopal and Dain’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Chen, Wu, OOHIRA, Gopal, Dain and KRUGLICK fail to specifically teach load the accelerator image on the accelerator device in response to defragmentation of the accelerator device.

However, Felstaine teaches load the accelerator image on the accelerator device in response to defragmentation of the accelerator device (Felstaine, Col 16, lines 23-29, It is therefore appreciated that the defragmentation process may increase the load on a particular network resource to increase the availability of another resource. The defragmentation process may therefore involve a process of migrating one or more VNFs 50 and/or VNF instances 51 to increase the load on some resources, so as to increase the availability of other resources (accelerator image was taught by KRUGLICK)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal, Dain and KRUGLICK with Felstaine because Felstaine’s teaching of loading/migrating more workload/VNFs based on defragmentation that increase the resource availability would have provided Chen, Wu, OOHIRA, Gopal, Dain and KRUGLICK’s system with the advantage and capability to allow the system to efficiently utilize the system resource which improving the system efficiency and performance.

As per claim 48, it is a one or more non-transitory computer-readable media claim of claim 36 above. Therefore, it is rejected for the same reason as claim 36 above.

Claims 37-38 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Wu, OOHIRA and Gopal, as applied to claims 33 and 45 respectively above, and further in view of KRUGLICK (US Pub. 2015/0339130 A1), KONIREDDYGARI (US Pub. 2017/0212799 A1), Tu (US Pub. 2018/0014274 A1), Astigarraga et al. (US. Pub. 2008/0109607 A1) and Chrysanthakopoulos et al. (US Patent. 9,792,163 B1).
KRUGLICK, KONIREDDYGARI, Tu, Astigarraga and Chrysanthakopoulos were cited in the previous Office Action.

As per claim 37, Chen, Wu, OOHIRA and Gopal teach the invention according to claim 33 above. OOHIRA teaches wherein the task parameters include an indication of an accelerator image to be used in performance of the task (OOHIRA, [0080] lines 1-4, The hardware accelerator requirements include ID (identifier) information for identifying the hardware accelerator, and requirements that are required of the hardware accelerator by the VNF; Fig. 5, HWA requirements (as task parameters), VNF_1 (as task/service), Usage requirements (Usage necessity, program ID and share setting, as whole as indication of an accelerator image to be used for performing the task/service; see specs [0032] “an accelerator image which defines the functionality and/or settings of the accelerator device 308”). In addition, Chen teaches the processor circuitry (Chen, Fig. 2, 110 processor; [0054] lines 7-9, distributed computing system 100 may provide general purpose processors capable of executing software implementations of advanced functions) and perform at least part of a second task on the accelerator image (Chen, Fig. 1, 104; Fig. 10, 100, FPGA; [0056] lines 1-2, Execution of functions using appropriate accelerators generally provides improved efficiency or performance; [0104] lines 1-3, the above-described provisioning process is capable of flexibly assigning workloads (as include second task) to be performed by accelerators of one or more types (accelerator image, i.e., settings/configurations taught by OOHIRA, see Fig. 6).

Chen, Wu, OOHIRA and Gopal fail to specifically teach load an instance of the accelerator image on the accelerator device before receipt of the task parameters.

However, KRUGLICK teaches load an instance of the accelerator image on the accelerator device (KRUGLICK, Fig. 1, 151A-153A; [0024] lines 1-3, field-programmable logic circuits 121-123 are programmed with hardware accelerator images 151A-153A; [0027] lines 5-12, hardware accelerator packages 151-158 is configured to program a suitable field-programmable logic circuit in CMP 100 with a specific hardware accelerator image, such as hardware accelerator images 151A, 152A, and 153A. Each of hardware accelerator images 151A, 152A, and 153A may be designed for running the computationally intensive software code of a particular software application or family of related applications; [0057] lines 6-7, the hardware accelerator images programmed (as loaded) into the programmable logic circuits of the CMP), and

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA and Gopal with KRUGLICK because KRUGLICK’s teaching of accelerator image for running the software applications would have provided Chen, Wu, OOHIRA and Gopal’s system with the advantage and capability to allow the system to designating specific accelerator image for executing particular workload which improving the system performance and efficiency.

Chen, Wu, OOHIRA, Gopal and KRUGLICK fail to specifically teach when loading an instance of the accelerator image, it is before receipt of the task parameters.

However, KONIREDDYGARI teaches when loading an instance of the accelerator image, it is before receipt of the task parameters. (KONIREDDYGARI, [0051] lines 9-16, the grouping module 202 may determine the group of devices associated with the distributed application during startup (e.g., at boot time before an operating system is loaded), after the operating system is loaded (but before the distributed application is executed), in response to receiving a command to execute the distributed application (right before the distributed application is executed) (task parameters was taught by OOHIRA)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal and KRUGLICK with KONIREDDYGARI because KONIREDDYGARI’s teaching of loading the OS before receiving the command to execute would have provided Chen, Wu, OOHIRA, Gopal and KRUGLICK’s system with the advantage and capability to allow the system to prevent potential system failure which improving the system efficiency and performance.

Chen, Wu, OOHIRA, Gopal, KRUGLICK and KONIREDDYGARI fail to specifically teach when perform at least part of a second task it is before receipt of the task parameters.

However, Tu teaches when perform at least part of a second task it is before receipt of the task parameters (Tu, [0055] lines 12-15, in the first inter-frequency redistribution procedure and before receiving the second set of SIB parameters, processor 510 may be configured to perform a cell).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal, KRUGLICK and KONIREDDYGARI with Tu because Tu’s teaching of performing the call before receiving the parameters would have provided Chen, Wu, OOHIRA, Gopal, KRUGLICK and KONIREDDYGARI’s system with the advantage and capability to allow the system to perform the tasks in advance which improving the system performance.

Chen, Wu, OOHIRA, Gopal, KRUGLICK, KONIREDDYGARI and Tu fail to specifically teach determine, in response to receipt of the task parameters, that the second task should be paged out in favor of the task; and page out the second task from the accelerator device.

However, Astigarraga teaches determine, in response to receipt of the task parameters, that the second task should be paged out in favor of the task, and page out the second task from the accelerator device (Astigarraga, [0019] lines 17-24, a storage controller 115 is in signal communication with the server 105, and includes a read/write cache 120. A first memory 125, such as virtual memory for example, is configured to run Process-A, and a second memory 130, such as a disk drive for example, is configured to receive paged out information from the first memory 125 in response to the first memory 125 becoming constrained by demands from another system process; also see abstract, lines 1-5, In response to a process running in a first memory and the first memory becoming constrained by demands from another process, information in the first memory is paged out to a second memory).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal, KRUGLICK, KONIREDDYGARI and Tu with Astigarraga because Astigarraga’s teaching of page out the process from the memory if the memory becoming constrained with other process would have provided Chen, Wu, OOHIRA, Gopal, KRUGLICK, KONIREDDYGARI and Tu’s system with the advantage and capability to allow the system to release the memory resource constrain which preventing any potential system errors and improving system performance. 

Chen, Wu, OOHIRA, Gopal, KRUGLICK, KONIREDDYGARI, Tu and Astigarraga fail to specifically teach wherein to page out the second task comprises to save context data of the second task.

However, Chrysanthakopoulos teaches wherein to page out the second task comprises to save context data of the second task (Chrysanthakopoulos, claim 20, runtime context, and wherein the service host process is configured to: pause the service instance and page out the runtime context from the memory to persistent storage (as backup))

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Chen, Wu, OOHIRA, Gopal, KRUGLICK, KONIREDDYGARI, Tu and Astigarraga with Chrysanthakopoulos because Chrysanthakopoulos’s teaching of storing the paged out context data would have provided Chen, Wu, OOHIRA, Gopal, KRUGLICK, KONIREDDYGARI, Tu and Astigarraga’s system with the advantage and capability to allow the system to preventing any unnecessary data loss and restoring the paged out process which improving the system efficiency.

As per claim 38, Chen, Wu, OOHIRA, Gopal, KRUGLICK, KONIREDDYGARI, Tu, Astigarraga and Chrysanthakopoulos teach the invention according to claim 37 above. Chen teaches send the second task to a second node compute device (Chen, Fig. 1, 104-2 (as second node compute device); [0095] lines 1-3, sends an instruction for deploying the application to the resource server 104 hosting the provisioned computing resource). In addition, Chrysanthakopoulos further teaches send the context data of the second task to a second node compute device for the second task to be paged in on the second node compute device (Chrysanthakopoulos, claim 20, runtime context, and wherein the service host process is configured to: pause the service instance and page out the runtime context from the memory to persistent storage (as backup); and resume the service instance and restore the runtime context (as paged in) to the memory from the persistent storage).

As per claims 49 and 50, they are computer-readable media claims of claims 37 and 38 respectively above. Therefore, they are rejected for the same reasons as claims 37 and 38 respectively above.


Response to Arguments
Applicant’s arguments with respect to claims 26-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark applicant’s argue in substance: 
(a), The recited "network interface controller" is not just a generic term (like "means" or "mechanism") but, instead, connotes structure that is to control an interface to a network (Applicant's specification, para. [0033]).

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Applicant attempts to allege the structure by relying upon specification. Examiner would like to point out that claim limitations: “network interface controller” in claims 26, 30 and 33 does not have sufficient structure, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Examiner would like to direct Applicant to MPEP 2181.II.(B), the MPEP clearly indicated that “some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function”. Here, the “network interface controller” is just essentially a black box designed to perform the recited function, and without reciting sufficient structure to perform the recited function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the 112(f) Claim Interpretation is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195